Annual Shareholder Meeting Results The Fund held its annual meeting of shareholders on July 21, 2010. Common/Preferred shareholders voted as indicated below: Affirmative Withheld Authority Re-election of Paul Belica – Class I to serve until 2013 Election of James A. Jacobson* - Class II to serve until 2011 Re-election of William B. Ogden, IV – Class I to serve until 2013 Election of Alan Rappaport* -Class I to serve until 2013 Messrs. Hans W. Kertess and John C. Maney† continue to serve as Trustees of the Fund. *Preferred Shares Trustee †Interested Trustee
